In tort actions plaintiffs, upon trial by jury, had verdicts, but the court entered judgments non obstante veredicto for defendants. Upon review we reversed the judgments (Motyka v.Railway Co., 253 Mich. 647, 256 Mich. 417) and ordered judgments in the circuit court to be entered on the verdicts. *Page 398 
Reconsideration of the allowance of interest upon the verdicts is moved.
"At common law interest was as a rule not allowed on judgments." 15 Rawle C. L. p. 15.
Interest upon verdicts and judgments is purely statutory, and, being in derogation of the common law, cannot be extended beyond stated statutory regulation. Straus v. Elless Co.,245 Mich. 558. The statute, 3 Comp. Laws 1929, § 14555, awards interest upon judgments in tort actions "from the time of entry of the same." In actions founded on contracts, in certain specified instances, interest upon verdicts may be included in judgments. 2 Comp. Laws 1929, § 9238.
Entry of judgment means the ministerial act of the clerk in recording it in the permanent records of the court.
The circuit court is now directed to enter judgments on the verdicts, and, from the time of such entry, the interest will commence to run and not before.
No costs.
CLARK, C.J., and McDONALD, POTTER, SHARPE, NORTH, FEAD, and BUTZEL, JJ., concurred. *Page 399